COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-139-CV
 
 
IN RE LEONARD LINDSEY                                                         RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and motion for
temporary relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and motion for temporary relief is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A:   WALKER, J.; CAYCE,
C.J.; and HOLMAN, J.
 
WALKER, J. would grant the stay and request a
response.
 




DELIVERED: April 21, 2006




    [1]See
Tex. R. App. P. 47.4.